SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material under §240.14a-12 FX Energy, Inc. (Name of Registrant as Specified in its Charter) n/a (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: FX ENERGY, INC. 3006 Highland Drive, #206 Salt Lake City, Utah 84106 USA Telephone: (801) 486-5555 Facsimile: (801) 486-5575 May 10, 2013 Dear FX Energy Stockholder: Our Proxy Statement for the 2013 Annual Stockholders’ Meeting of FXEnergy, Inc., and our 2012 Annual Report are enclosed.At this meeting, we will seek your support for the election of directors and the ratification of PricewaterhouseCoopers LLP as our independent registered public accounting firm for 2013. These are important considerations for all stockholders.Therefore, the Board of Directors urges you to review each of these proposals carefully.The enclosed proxy statement discusses the intended benefits as well as possible disadvantages of these proposals. Your Board of Directors believes that the adoption of each of the proposals is in the best interests of all stockholders. Sincerely, FX ENERGY, INC. /s/ David N. Pierce David N. Pierce President TABLE OF CONTENTS Page NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD JUNE 13, 2013 PROXY STATEMENT Introduction 1 Corporate Governance 2 Proposal 1. Election of Directors 7 Proposal 2. Ratification of the Appointment by the Audit Committee of PricewaterhouseCoopers LLP as our Independent Registered Public Accounting Firm 8 Principal Stockholders 9 Section 16(a) Beneficial Ownership Reporting Compliance 10 Certain Relationships and Related-Party Transactions 10 Report of the Compensation Committee 10 Executive Compensation 11 Director Compensation 26 Audit Committee Report 26 Relationship with Independent Auditors 27 Other Matters 28 FX ENERGY, INC. 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD JUNE 13, 2013 To the Stockholders of FX Energy, Inc.: The 2013 Annual Stockholders’ Meeting of FX Energy, Inc. (the “Annual Meeting”), will be held June13, 2013, in the Uintah Room, Little America Hotel, 500 South Main Street, Salt Lake City, Utah.The Annual Meeting will convene at 10:00 a.m., local time, to consider and take action on the following proposals: to elect two directors to serve until the expiration of their respective terms and until their respective successors are elected and qualified; and to ratify the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for 2013; and to transact such other business as may properly come before the Annual Meeting or any adjournment(s) thereof. Only owners of record of our common stock outstanding as of the close of business April 15, 2013 (the “Record Date”), will be entitled to notice of and to vote at the Annual Meeting.Each share of common stock is entitled to one vote. Holders of at least a majority of the shares of common stock outstanding on the Record Date must be represented at the meeting to constitute a quorum for conducting business. The attendance at and/or vote of each stockholder at the Annual Meeting is important, and each stockholder is encouraged to attend. FX ENERGY, INC. By Order of the Board of Directors /s/ Scott J. Duncan Scott J. Duncan, Secretary Salt Lake City, Utah May 10, 2013 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIAL FOR THE ANNUAL MEETING TO BE HELD ON JUNE 13, 2013 Regardless of whether you plan to attend the meeting in person, please fill in, sign, date, and return the enclosed proxy promptly in the self-addressed, stamped envelope provided.No postage is required if mailed in the United States.If you prefer, you may send your proxy to us by facsimile transmission at 1-801-486-5575 or on the Internet as described below. Our Notice, Proxy Statement, and Annual Report to Stockholders are available at http://www.fxenergy.com. In addition and in accordance with SEC rules, you may also access the Notice and Proxy Statement and vote via the Internet at http://www.proxyvote.com. SPECIAL REQUEST If your shares are held in the name of a brokerage firm, nominee, or other institution, only it can vote your shares.Please contact promptly the person responsible for your account and give instructions for your shares to be voted. FX ENERGY, INC. 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 PROXY STATEMENT INTRODUCTION This proxy statement is furnished in connection with the solicitation of proxies on behalf of FX Energy, Inc., to be voted at the Annual Meeting to be held in the Uintah Room, Little America Hotel, 500 South Main Street, Salt Lake City, Utah, on June 13, 2013, at 10:00 a.m., local time, or at any adjournment thereof.The enclosed proxy, when properly executed and timely returned, will be voted at the Annual Meeting in accordance with the directions set forth thereon.If no instructions are indicated on the enclosed proxy, the proxy will be voted as follows at the Annual Meeting: FOR the election of our two nominees set forth herein as our directors to serve as directors until the expiration of their respective terms and until their successors are elected and qualified; TO ratify the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for 2013; and IN accordance with the best judgment of the persons acting as proxies on other matters presented for a vote. The enclosed proxy, even though executed and returned to us, may be revoked at any time before it is voted, either by giving a written notice, mailed or delivered to the Secretary of the Company or sent by facsimile transmission to 1-801-486-5575, by submitting a new proxy bearing a later date, or by voting in person at the Annual Meeting.If the proxy is returned to us without specific direction, the proxy will be voted in accordance with our recommendations as set forth above. We will bear the entire expense of this proxy solicitation.In addition to this solicitation, our officers, directors, and regular employees, who will not receive extra compensation for such services, may solicit proxies by mail, by telephone, or in person.This proxy statement and form of proxy were first mailed to stockholders on or about May 10, 2013. Only holders of our 53,415,522 shares of common stock, par value $0.001, outstanding as of the close of business on April 15, 2013 (the “Record Date”), will be entitled to vote at the Annual Meeting.Each share of common stock is entitled to one vote.Holders of at least a majority of the shares of common stock outstanding on the Record Date must be represented at the Annual Meeting to constitute a quorum for conducting business. Stockholders whose shares are held by a broker, bank, or other nominee (that is, in street name), may either: (a) obtain a proxy form from the institution that holds such stockholder’s shares and follow the instructions included on that form regarding how to instruct the broker or other nominee to vote such shares; or (b) obtain an authorization from the stockholder’s broker or other nominee allowing the stockholder to vote his shares at the Annual Meeting in person or by proxy.If a stockholder does not give instructions to his broker or other nominee or obtain the authority to vote the shares, such broker or nominee can vote the stockholder’s shares on “discretionary” items, but not on “non-discretionary” items.Discretionary items are proposals considered routine under the rules of the NASDAQ Stock Market, Inc., specifying the types of matters on which brokers may vote shares held in street name in the absence of voting instructions from the beneficial owner of such shares.When a broker does not have discretion to vote on a particular non-discretionary matter and the stockholder has not given timely instruction on how the broker should vote, the broker will indicate it does not have authority to vote such shares on its proxy, which is sometimes is called a “broker non-vote.”All properly returned proxies, including broker non-votes, will be counted to determine if a quorum is present. 1 The election of directors is considered nonroutine.Accordingly, brokers do not have discretion to vote on these proposals without the stockholder’s instruction.Abstentions and broker non-votes will not be included in the totals for these proposals and will have no effect on the outcome of the vote.The ratification of the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for 2013 is considered routine and therefore may be voted upon by brokers without stockholder instructions. Officers and directors holding an aggregate of 2,896,791 shares of common stock, or approximately 5.4% of the outstanding shares, have indicated their intent to vote in favor of all proposals. Our policy is that each member of the Board of Directors, or Board, is encouraged, but not required, to attend the Annual Meeting.No directors attended our annual meeting in 2012. CORPORATE GOVERNANCE Executive Officers, Directors The following sets forth the name, age, term of directorship, and principal business experience of each or our executive officers and directors: Year Name Age Director Since Term Expires Business Experience During Past Five Years and Other Information Directors David N. Pierce 67 President, Chief Executive Officer, and a director since 1992, Chairman from 1992 through 2003.Co-founder with his brother, Andrew W. Pierce, of our predecessor, Frontier Exploration Company.Executive capacities with privately held oil and gas companies since 1979 and an attorney with more than 30 years of experience in natural resources, securities, and international business law.Mr. Pierce is a member of our Executive Well Approval Committee of our Board.The Board believes Mr. Pierce should serve as a director because of his leadership and strategic vision for the Company. Thomas B. Lovejoy 77 Chairman of the Board of Directors since October 2003, Executive Vice-President effective February 2007, Chief Financial Officer from 1999 to 2007, Vice-Chairman from 1995 through 2003, and a consultant to us from 1995 to 1999.Between 1992 and 1999, principal of Lovejoy & Associates, Inc., Greenwich, CT, which provided financial strategic advice respecting private placements, mergers, and acquisitions.From 1989 through 1992, Managing Director and Head of Natural Resources, Utility and Mining Groups of Prudential Securities, Inc., New York City.From 1975 through 1988, Senior Vice President, Managing Director and Head of the Energy and Natural Resources Group of Blyth Eastman Dillon/PaineWebber, Inc.From 1993 to 2001, Director of Scaltech, Inc., Houston Texas, a processor of petroleum refinery oil waste.Graduate of Massachusetts Institute Of Technology and Harvard Business School.Mr. Lovejoy was selected as a director because of his experience and access to the energy capital markets and investment community. 2 Year Name Age Director Since Term Expires Business Experience During Past Five Years and Other Information Jerzy B. Maciolek 63 Vice-President of International Exploration and a director since 1995.Employed by us since September 1995.Instrumental in our exploration efforts in Poland.Geophysicist with more than 30 years of experience in Poland, Kazakhstan, and western United States.Graduate of the Mining and Metallurgy Academy in Krakow, Poland.The Board chose Mr. Maciolek to be a director because of his familiarity with oil and gas exploration in Poland and his familiarity with its governmental, regulatory, and cultural environment.He also identifies FX exploration plays in Poland and is leading our technical team in implementing these plays. Arnold S. Grundvig, Jr. 64 One of our directors since 2003.President and Chief Financial Officer of A-Systems Corporation, a developer of accounting software, since 1993.Previously held various executive-level positions in financial management.Mr. Grundvig is a member of our Audit Committee and Nomination and Governance Committee and was appointed as Chairman of our Compensation Committee in early 2009.The Board believes Mr. Grundvig’s general business and financial experience and expertise contributes to the Board’s oversight. Richard Hardman CBE 77 Exploration Advisor since February 2003 and director since October 27, 2003.Over a career spanning more than 40 years, worked in oil and gas exploration as a geologist in Libya, Kuwait, Colombia, Norway, and the North Sea.Former Chairman of the Petroleum Society of Great Britain, former President of the Geological Society of London, European member of the Advisory Council of the American Association of Petroleum Geologists, and former Chairman and current committee member of APPEX, a farmout fair organization based in London.Commander of the British Empire in New Year Honours List of 1998 for services to the oil industry.Mr. Hardman is a member of our Nomination and Governance Committee, Compensation Committee, and Executive Well Approval Committee of our Board and is Technical Advisor to the Board.The Board chose Mr. Hardman to become a director because of his extensive oil and gas exploration expertise, particularly in exploration areas that may be analogous to Poland. Dennis B. Goldstein 67 Mr. Goldstein has been a director since October 2003, and was appointed Lead Director November 2003.Attorney engaged in natural resource matters for over 35 years.Mr. Goldstein is Chairman of our Nomination and Governance Committee and is a member of our Audit Committee and Compensation Committee.He previously served as a member of the Board of Directors from 1999 to 2002, and was a member of our Audit Committee prior to his resignation.The Board chose Mr. Goldstein to become a director because of his international natural resources experience in legal affairs. 3 Year Name Age Director Since Term
